Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 3, “tacking map” should be replaced with --tracking map--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 11-14, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hook et al. (U.S. PGPUB 20140267234).
With respect to claim 1, Hook et al. disclose a portable computing device configured for rendering virtual content for extended-reality (paragraph 24, Users 1, 3, and 4 operate associated mobile devices 11, 13, and 14. The mobile device operated by the user device may take various forms, such as a hand-held computing device, a tablet, eyewear, or other and other has either a personal mobile device 11, tablet 13, or smart eyewear 14), comprising:
at least one processor (paragraph 66, The example computer system 600 includes a processor 602); a non-transitory computer-readable storage medium operatively coupled to the at least one processor and having stored therein a canonical map and a sequence of instructions which (paragraph 23, A database of the environment features is used for tracking, mapping, meshing and surface understanding. The database may be stored on a server and shared between the augmented reality devices and updated by devices viewing the environment, paragraph 67, The storage unit 616 includes a machine-readable medium 622 on which is stored instructions 624 (e.g., software) embodying any one or more of the methodologies or functions described herein), when executed by the at least one processor, causes the at least one processor to perform a set of acts, the set of acts comprising:
receiving, from the portable computing device, tracking information in a tracking map and first location metadata associated with at least a portion of the tracking map (paragraph 24, Since each mobile device observes a different portion of environment 12, each mobile device may generate a different local mapping. The local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device, paragraph 27, the feature mapping module 710 generates a 3-D point cloud (map) of the real world and registers the location of the mobile device using simultaneous localization and mapping (SLAM), paragraph 28, The pose module 715 determines the position and orientation ("pose") of the mobile device 715 relative to the local mapping 740 and/or the global mapping 745. The pose module 715 determines the position and orientation ("pose") of the mobile device 715 relative to the local mapping 740 and/or the global mapping 745);
determining a sub-portion of the canonical map based at least in part on a correspondence between the first location metadata associated with the at least the portion of the tracking map and second location metadata associated with the sub-the mobile device may access a global map of an area for the environment 12, but the mobile device may not know the location of the mobile device 700 within that mapping. Methods for determining the position of the mobile device 700 are further described below); and
merging the sub-portion of the canonical map with the at least the portion of the tracking map into a merged map (paragraph 30, The map merging module 725 determines a translation, rotation and scale correction of local mapping 740 to global mapping 745 and enables the combination of the local mapping data with the global mapping data).
	With respect to claim 2, Hook et al. disclose the portable computer device of claim 1, wherein merging the sub-portion of the canonical map with the tracking map comprises: identifying a first plurality of features in the at least the portion of the tracking map; identifying a second plurality of features in the selected sub-portion of the canonical map; and identifying a transformation that respectively aligns the first plurality of features with the second plurality of features (paragraph 30, The map merging module 725 determines a translation, rotation and scale correction of local mapping 740 to global mapping 745 and enables the combination of the local mapping data with the global mapping data. The map merging module identifies axes along the coordinate systems of the merged maps for which sensors 720 may reduce the degrees of freedom for merging the maps. For example, the map merging module 725 may use a magnetometer to determine which direction in a coordinate system is north. By knowing the direction that is north, the possible ways to combine the maps is reduced and assists in enabling the identification of similar features and identified objects in the environment 12 that may serve as a point to merge the objects).
	With respect to claim 3, Hook et al. disclose the portable computer device of claim 2, wherein merging the sub-portion of the canonical map with the at least the portion of the tracking map further comprises identifying an image frame pertaining to the tacking map and a persistent coordinate frame in the sub-portion of the canonical map (paragraph 44, Upon receiving of the map by device, it tries to locate and orient itself with respect to downloaded map. The camera on the device extracts frames of the video and on each frame finds standard image features, (for example edges, corners or bright spots). Since each feature or point in a map is accompanied by corresponding feature descriptors, those descriptors from the downloaded map could be compared against the observed frame from the camera, and once enough matches are found the device determines the map as a match for the device).
	With respect to claim 4, Hook et al. disclose the computing device of claim 1, further comprising integrating the merged map with the canonical map, wherein integrating the merged map with the canonical map comprises replacing the selected sub-portion of the canonical map with the merged map or extending the selected sub-portion of the canonical map based at least in part upon the merged map (paragraph 35, That is, as the device 20 is moved around the environment 12, additional features are identified and the map locally known by device 20 is updated with additional information from the environment. The map database is saved on device 20 as a local mapping 735. Upon creation of initial map it is sent to Server 27, where there is a Map Storage 25. Later on when a device revisits the same environment and uses the same map, it could be further extended by merging the maps 26).
With respect to claim 6, Hook et al. disclose the computer device of claim 1, wherein receiving, from the portable device, the location metadata associated with at least a portion of the tracking map comprises: receiving, from the portable device, global positioning system (GPS) location information indicative of a prior location of the portable device within the 3D environment (paragraph 29, The sensors 720 include various additional sensors that provide additional position tracking information. Such sensors 720 vary among embodiments, but generally include accelerometers, gyroscopes, magnetometers, and may further include, but is not limited to, a rangefinder (i.e., to determine the distance to an object), a global positioning satellite (GPS) receiver).
With respect to claim 9, Hook et al. disclose the computer device of claim 1, wherein the tracking information or the first location metadata associated with the at least the portion of the tracking map comprises wireless network information indicative of a prior location of the portable computing device or a different portable computing device with respect to one or more wireless network access points (paragraph 29, The sensors 720 include various additional sensors that provide additional position tracking information. Such sensors 720 vary among embodiments, but generally include accelerometers, gyroscopes, magnetometers, and may further include, but is not limited to, a rangefinder (i.e., to determine the distance to an object), a global positioning satellite (GPS) receiver, a cellular towers support, when network is available, a range differentials support for collaborative navigation).
The features determined by the feature mapping module 710 may be stored in a local mapping 740 or may be added to a global mapping 745), generating the canonical map comprising:
identifying an object or a feature thereof from an image frame as a persistent pose (paragraph 28, The pose of the mobile device may be determined by identifying the location of the features in the mapping in addition to the previous location of the mobile device);
transforming the pose into a persistent coordinate frame; and storing the persistent coordinate frame in the canonical map, wherein the persistent coordinate frame includes or is associated with the transformation (paragraph 30, The map merging module 725 determines a translation, rotation and scale correction of local mapping 740 to global mapping 745 and enables the combination of the local mapping data with the global mapping data).
	With respect to claim 12, Hook et al. disclose the computer device of claim 11, the set of acts further comprising promoting the canonical map into a promoted map (paragraph 54, When the map on the first device becomes sufficiently large for good user experience (a "Good Map") virtual content is added and rendered for the user on the first device) at least by localizing the tracking map created by the portable computing device with the canonical map, wherein the canonical map includes a persistent coordinate frame representing an object or a feature of the object, the tracking map comprises persistent pose data, and the canonical map inherits one or First, the first device saves a new Good Map periodically as described above when the map generated by tracking new features becomes substantially different from the old Good Map by either amount of features, their accuracy or both. The additional devices periodically inquire from the server or the first device if there is a change in Good Map, and if so, the additional devices retrieve the updated Good Map, paragraph 58, Often it is computationally cheaper to broadcast a submap of entire map. This submap is typically the one to where the corresponding device is "looking at." A map merge from the different devices is handled on the server, where an accurate Good Map including several devices' mapping (Super Map) is created. Each Device downloads Super Map periodically from the server to substitute locally stored Good Map).
With respect to claim 13, Hook et al. disclose a method for rendering virtual content for extended-reality, comprising: identifying a canonical map (paragraph 30, The map merging module 725 may be used to allow the mobile device 700 to initiate a global map or to join a pre-existing global map), as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 14, Hook et al. disclose the method of claim 13, as executed by the system of claim 2; see rationale for rejection of claim 2.
With respect to claim 23, Hook et al. disclose a computer program product comprising a non-transitory computer readable storage medium having stored thereupon a sequence of instructions which, when executed by a processor, causes the processor to perform a set of acts for rendering virtual content for extended-reality (Hook et al.: paragraph 67, The storage unit 616 includes a machine-readable medium 622 on which is stored instructions 624 (e.g., software) embodying any one or more of the methodologies or functions described herein), as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 26, Hook et al. disclose the computer program product of claim 23, as executed by the system of claim 11; see rationale for rejection of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 15-18, 20-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (U.S. PGPUB 20140267234) in view of Xu et al. (U.S. Patent No. 10,290,049).
	With respect to claim 5, Hook et al. disclose the computer device of claim 1. However, Hook et al. do not expressly disclose, determining the sub-portion of the canonical map comprising: determining first pose information from an image frame that is associated with the tracking map; identifying a persistent coordinate frame from the canonical map based at least in part upon the first pose information; and determining the sub-portion of the canonical map based at least in part upon the persistent coordinate frame.
	Xu et al., who also deal with augmented reality, disclose a method for determining the sub-portion of the canonical map comprising: determining first pose the first 3D map module 126 instructs the first visual sensor 140 to capture images of the environment, instructs the first IMU 145 to collect IMU information of the first computing device 110, and constructs a first 3D map of the environment and obtains the poses of the first computing device 110 based on the captured images and the collected IMU information);
identifying a persistent coordinate frame from the canonical map based at least in part upon the first pose information (column 15, lines 39-44, The first 3D map may use the starting position and orientation of the first camera device 110 to establish the coordinate system of the first 3D map, and the second 3D map may use the starting position and orientation of the second camera device 160 to establish the coordinate system of the second 3D map); and
determining the sub-portion of the canonical map based at least in part upon the persistent coordinate frame (column 15, lines 45-52, the visual sensors 140 and 190 have overlapped field of view. In other words, the first visual sensor 140 and the second visual sensor 190 at least capture images of some common areas of the environment. Correspondingly, the first 3D map and the second 3D map include feature points corresponding to common area of the environment, column 16, lines 8-14, Based on the correspondence between the first 3D map and the first key frames, and the correspondence between the second 3D map and the second key frames, the second coordinate alignment module 178 transforming the coordinate system of the first 3D map to the coordinate system of the second 3D map).

	With respect to claim 7, Hook et al. as modified by Xu et al. disclose the computer device of claim 1, further comprising localizing the at least the portion of the tracking map to the portable computing device (Xu et al.: column 12, lines 37-43, both the first 3D map of the environment and the poses of the first visual sensor 140 (or poses of the first computing device 110) are obtained), localizing the at least the portion of the tracking map comprising:
determining first pose information from an image frame that is associated with the tracking map (Xu et al.: column 15, lines 19-27, the first 3D map module 126 instructs the first visual sensor 140 to capture images of the environment, instructs the first IMU 145 to collect IMU information of the first computing device 110, and constructs a first 3D map of the environment and obtains the poses of the first computing device 110 based on the captured images and the collected IMU information);
identifying a persistent coordinate frame from a plurality of persistent coordinate frames in the canonical map based at least in part upon the first pose information (Xu et al.: column 15, lines 39-44, The first 3D map may use the starting position and orientation of the first camera device 110 to establish the coordinate system of the first 3D map, and the second 3D map may use the starting position and orientation of the second camera device 160 to establish the coordinate system of the second 3D map); and
localizing the at least the portion of the tracking map to the portable computing device based at least in part upon the persistent coordinate frame in the canonical map and the first pose information in the tracking map (Xu et al.: column 15, lines 45-52, the visual sensors 140 and 190 have overlapped field of view. In other words, the first visual sensor 140 and the second visual sensor 190 at least capture images of some common areas of the environment. Correspondingly, the first 3D map and the second 3D map include feature points corresponding to common area of the environment, column 16, lines 8-14, Based on the correspondence between the first 3D map and the first key frames, and the correspondence between the second 3D map and the second key frames, the second coordinate alignment module 178 transforming the coordinate system of the first 3D map to the coordinate system of the second 3D map).

	With respect to claim 16, Hook et al. as modified by Xu et al. disclose the method of claim 13, as executed by the system of claim 7; see rationale for rejection of claim 7.
With respect to claim 17, Hook et al. as modified by Xu et al. disclose a portable computing device configured for rendering virtual content for extended-reality (Hook et al.: paragraph 24, Users 1, 3, and 4 operate associated mobile devices 11, 13, and 14. The mobile device operated by the user device may take various forms, such as a hand-held computing device, a tablet, eyewear, or other and other has either a personal mobile device 11, tablet 13, or smart eyewear 14), comprising:
an image sensor (Hook et al.: paragraph 26, These modules and components include a camera 705); a processor coupled to the image sensor (Hook et al.: paragraph 66, The example computer system 600 includes a processor 602); a non-transitory computer readable storage medium having stored thereupon a sequence of instructions which (Hook et al.: paragraph 67, The storage unit 616 includes a machine-readable medium 622 on which is stored instructions 624 (e.g., software) embodying any one or more of the methodologies or functions described herein), when executed by the processor, causes the process to perform a set of acts, the set of acts comprising:
generating a tracking map using pose information (Hook et al.: paragraph 35, a first user creates an initial map of the environment, and starts a single-device experience while the mobile device 20 is tracked 22 from the created environment and simultaneously created map is further improved and extended 23. That is, as the device 20 is moved around the environment 12, additional features are identified and the map locally known by device 20 is updated with additional information from the environment. The map database is saved on device 20 as a local mapping 735) from one or more images captured by the image sensor (Xu et al.: column 15, lines 19-27, the first 3D map module 126 instructs the first visual sensor 140 to capture images of the environment, instructs the first IMU 145 to collect IMU information of the first computing device 110, and constructs a first 3D map of the environment and obtains the poses of the first computing device 110 based on the captured images and the collected IMU information);
identifying location metadata associated with a location represented in the tracking map (Hook et al.: paragraph 43, The devices identify the location of the device on the downloaded map); and
localizing the tracking map to a canonical map at least by using a persistent coordinate frame in the canonical map and the location metadata associated with the location represented in the tracking map (Hook et al.: paragraph 44, Upon receiving of the map by device, it tries to locate and orient itself with respect to downloaded map. Next, a standard computer vision technique (ex. triangulation, bundle adjustment) are applied to find a position and an orientation of the device with respect to downloaded map).
With respect to claim 18, Hook et al. as modified by Xu et al. disclose the portable computing device of claim 17, wherein localizing the tracking map further comprises: anchoring the canonical map to one or more anchors in the tracking map; updating the tracking map into an updated tracking map at least by adding data, which is absent in the tracking map, in the canonical map to the tracking map (Hook et al.: When the merge is executed on the server, the server receives frequent updates from the mobile devices and attempts to merge maps when a map is updated with additional features. The server tries to merge local coordinates system and informs the user device when it is successful. In this way, each user device is aware of the status of the map accuracy, boundaries of the currently mapped area, and other details of the merging process).
With respect to claim 20, Hook et al. as modified by Xu et al. disclose the portable computing device of claim 17, wherein the location metadata comprises first type location metadata associated with a first portion of a plurality of locations represented in the tracking map and second type metadata associated with a second portion of the plurality of locations represented in the tracking map, the first type location metadata comprises wireless location metadata indicative of a prior location of the portable computing device or a different portable computing device with respect to a plurality of wireless network access points (Hook et al.: paragraph 29, The sensors 720 include various additional sensors that provide additional position tracking information. Such sensors 720 vary among embodiments, but generally include accelerometers, gyroscopes, magnetometers, and may further include, but is not limited to, a rangefinder (i.e., to determine the distance to an object), a global positioning satellite (GPS) receiver, a cellular towers support, when network is available, a range differentials support for collaborative navigation), and the second type location metadata comprises geo-location metadata indicative of a prior GPS location of the different portable device (Hook et al.: paragraph 29, The sensors 720 include various additional sensors that provide additional position tracking information. Such sensors 720 vary among embodiments, but generally include accelerometers, gyroscopes, magnetometers, and may further include, but is not limited to, a rangefinder (i.e., to determine the distance to an object), a global positioning satellite (GPS) receiver).
	With respect to claim 21, Hook et al. as modified by Xu et al. disclose the portable computing device of claim 17, the set of acts further comprising: determining, based at least in part on the location metadata associated with at least a portion of the tracking map and at least one persistent coordinate frame in the canonical map, whether there exists at least one candidate sub-portion the canonical map that represents a same region of the 3D environment as a portion of the tracking map (Hook et al.: paragraph 35, Later on when a device revisits the same environment and uses the same map); when it is determined that there exists the at least one candidate sub-portion, performing merge processing comprising a feature-based comparison of the at least the portion of the tracking map and the candidate sub-portion (Hook et al.: paragraph 35, it could be further extended by merging the maps 26. A device can request a global merged map or part of it from the server through the map download mechanism 28); and when it is determined that no candidate sub-portion exists, skipping the feature-based comparison and identifying a different canonical map (Hook et al.: paragraph 36, Server 27 holds a map produced and used by each user independently, until map merge from different users becomes possible. Once the maps can be merged, the user devices associated with the individual maps that were merged can be added to the merged map).
	With respect to claim 22, Hook et al. as modified by Xu et al. disclose the computer device of claim 21, the set of acts further comprising: identifying a first set of the features in each map are attempted to be matched 462 by identifying features that are in common between the maps); and searching for a transformation that aligns the first set of features with the second set of features with an error below a threshold (Hook et al.: paragraph 40, After the feature match, the maps and coordinate systems are translated, rotated and scaled by the determined translation, rotation and scale to determine the feature match, and the remaining features are used to verify the translation, rotation and scale are valid 463, threshold based on the translation, rotation, and scale being valid).
With respect to claim 24, Hook et al. as modified by Xu et al. disclose the computer program product of claim 23, as executed by the system of claim 5; see rationale for rejection of claim 5.
	With respect to claim 25, Hook et al. as modified by Xu et al. disclose the computer program product of claim 23, as executed by the system of claim 7; see rationale for rejection of claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (U.S. PGPUB 20140267234) in view of Varshney et al. (U.S. PGPUB 20200219323).
	With respect to claim 8, Hook et al. disclose the computer device of claim 1. However, Hook et al. do not expressly disclose receiving location metadata associated with a tile of multiple tiles in the tracking map, wherein the location metadata associated 
	Varshney et al., who also deal with augmented reality, disclose a method comprising receiving location metadata associated with a tile of multiple tiles in the tracking map, wherein the location metadata associated with the at least the portion of the tracking map is further associated with a persistent pose in the tracking map (paragraph 49, Users have a choice of either sharing their device's current location or entering a desired location into an input box. Based on the geographical location, the system queries physical world 2D map tiles 110 and renders the ground plane of a mirrored world within a particular radius of the geographical location).
	Hook et al., and Varshney et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving location metadata associated with a tile of multiple tiles in the tracking map, wherein the location metadata associated with the at least the portion of the tracking map is further associated with a persistent pose in the tracking map, as taught by Varshney et al., to the Hook et al. system, because for mobile user devices with lower bandwidth and smaller screens, the Geollery server can provide level 2 street view images by default, while for user workstations, the Geollery server can provide level 3 or 4 to achieve higher quality with acceptable latency (paragraph 68 of Varshney et al.), thus take advantage of tiled map representations for retrieving data.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (U.S. PGPUB 20140267234) in view of Mattila et al. (U.S. PGPUB 20150206343).
	With respect to claim 10, Hook et al. disclose the computer device of claim 1. However, Hook et al. do not expressly disclose ranking, by the portable computing device or a remote server computer, a plurality of canonical maps with respective rankings based at least in part upon the tracking map, where a respective ranking of a corresponding canonical map indicates that a correspondence between the corresponding canonical map and the tracking map.
	Mattila et al., who also deal with augmented reality, disclose a method for ranking, by the portable computing device or a remote server computer, a plurality of canonical maps with respective rankings based at least in part upon the tracking map, where a respective ranking of a corresponding canonical map indicates that a correspondence between the corresponding canonical map and the tracking map (paragraph 56, the display platform 109 causes, at least in part, a ranking of the one or more object surfaces based, at least in part, on the at least one score. In one embodiment, the display platform 109 causes, at least in part, a ranking of regions in street view images corresponding to one or more object surfaces based, at least in part, on the quality of visual features).
	Hook et al. and Mattila et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of ranking, by the portable computing device or a remote server computer, a plurality of canonical maps with respective rankings based at least in .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (U.S. PGPUB 20140267234) in view of Xu et al. (U.S. Patent No. 10,290,049) and further in view of Varshney et al. (U.S. PGPUB 20200219323).
	With respect to claim 19, Hook et al. as modified by Xu et al. and Varshney et al. disclose the portable computing device of claim 18, the set of acts further comprising generating a new canonical map at least by merging at least a portion of the updated tracking map with at least a sub-portion of the canonical map (Hook et al.: paragraph 45, When the merge is executed on the server, the server receives frequent updates from the mobile devices and attempts to merge maps when a map is updated with additional features), wherein the tracking map comprises a plurality of tiles, and a tile in the tracking map encompasses a persistent pose (Varshney et al.: paragraph 49, Based on the geographical location, the system queries physical world 2D map tiles 110 and renders the ground plane of a mirrored world within a particular radius of the geographical location).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619